Citation Nr: 0600851	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04 35-071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Kettelle, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which granted the veteran's 
claim for service connection for hypertension and assigned a 
10 percent rating, effective from November 1, 2002.  The 
veteran appealed for the assignment of a higher initial 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

An RO administrative decision in June 2003 denied the 
veteran's claim that in-service injuries sustained in a motor 
vehicle accident, to include vision loss, facial injuries, a 
left leg fracture, and a right ankle disability, were 
incurred in the line of duty.  The RO determined that the 
veteran was intoxicated at the time of the motor vehicle 
accident and, as a result, the injuries in question were the 
result of willful misconduct.  38 C.F.R. § 3.301 (2003).  In 
a VA Form 9 received by the RO in September 2004, the veteran 
expressed disagreement with the June 2003 RO line of duty 
determination.  As the veteran's disagreement was received 
more than one year after being notified of the RO's June 2003 
decision, he did not file a timely appeal.  See 38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2003) (a 
Notice of Disagreement (NOD) shall be filed with the agency 
of original jurisdiction within 1-year from the date that the 
agency mails notice of the determination).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a) (2005)  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1978 to February 1981, and from September 1981 to October 
2002.  

2.  On November 22, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of his appeal for an initial rating in excess of 
10 percent for hypertension is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  As the veteran 
in this case, through his authorized representative, has 
withdrawn his appeal for an initial rating in excess of 10 
percent for hypertension, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for 
hypertension is dismissed.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


